 

Exhibit 10.2

 

THIRD AMENDMENT TO SENIOR ADVISOR AGREEMENT

 

This third amendment (the “Third Amendment”) to the Senior Advisor Agreement by
and between Brad Miles (“Miles”) and Opiant Pharmaceuticals, Inc. (the
“Company”), dated January 22, 2013 and amended on February 24, 2015 and March
19, 2015 is entered into on March 13, 2017 (collectively, the “Agreement”) (the
“Effective Date”), and hereby amends the terms of the Agreement. Company and
Miles may be referred to herein as a “Party” or, collectively, as “Parties”.
Capitalized terms used but not defined in this Third Amendment shall have the
meaning ascribed to such term in the Agreement.

 

RECITALS:

 

WHEREAS, the Company is currently planning on developing a specific product that
is not for the treatment of a specific addiction, that the Company internally
references under the name “DAVINCI” and that is undergoing a study during Q1
2017 (the “Product”);

 

WHEREAS, Miles is a Senior Advisor to the Company and in connection with the
ongoing services (the “Services”) provided by Senior Advisor, the Company seeks
to grant Miles the following interest in the Product and other compensation as
set forth herein.

 

NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties hereby mutually agree to this Third Amendment as
follows:

 

Article 1
DEFINITIONS

 

Unless otherwise specifically provided herein, the following terms shall have
the following meanings

 

1.1“Affiliate” means a Person that controls, is controlled by or is under common
control with a Party, but only for so long as such control exists. For the
purposes of this Section 1.1, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under the common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct the management and policies of such Person or entity, whether by the
ownership of more than fifty percent (50%) of the voting stock of such entity,
or by contract or otherwise.

 

1.2“Divestiture” means a transaction in which the Company sells all intellectual
property rights and regulatory approvals for the Product to a Third Party.  For
clarity, a Sublicense is not a Divestiture.

 

1.3“FFDCA” means The United States Federal Food, Drug, and Cosmetic Act and all
amendments thereto.

 

1.4“Law” or “Laws” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the binding effect of law of any
governmental body.

 

1.5“Net Profit” means any revenue received by the Company that was derived from
Sales of the Product less any and all Product Expenses not previously deducted
from revenue received by the Company (“Revenue”).  For clarity, Product Expenses
shall be carried over until actually deducted and netted from Revenue.

 

 

 

 

1.6“Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.

 

1.7“Product Expenses” means all costs and expenses incurred by and payments made
by the Company or its Affiliates in connection with generating revenue from the
Product, including all costs and expenses incurred (including allocation of
Company overhead based on the proportionate time, expenses and resources devoted
by the Company to activities related to the Product as determined by the Company
in good faith) for (a) the research, development and commercialization of the
Product and (b) for any transaction, directly or indirectly, related to the
Product.

 

1.8“Regulatory Approval” means the approval of a New Drug Application (as
defined by the FFDCA) by the U.S. Food and Drug Administration necessary to
commercially distribute, sell, offer for sale, market, import or use a Product
in the United States including, pricing, reimbursement and labeling approval.

 

1.9“Sale of the Product” means any transaction for which consideration is
received by the Company for sale, use, transfer or other disposition of a
Product to or for the benefit of a Third Party. For clarity, a Sale of the
Product does not include a Divestiture.

 

1.10“Sublicense” means a grant to a Third Party of a right under the Company’s
intellectual property rights to make, use or sell the Product.

 

1.11“Third Party” means any Person other than the Company, Miles or any of their
respective Affiliates.  

 

1.12“Third Party Agreement” shall mean any agreement between the Company and a
Third Party related to the Product, including any assets material to the
Product.

 

1.13Other Terms. The definition of each of the following terms is set forth in
the section of the Agreement indicated below:

 

Defined Term   Section Agreement   Preamble Audit   3.1 Audited NP   3.3 Buyback
Amount   2.3 Company   Preamble Effective Date   Preamble Estimated NP   3.3
Fair Market Value   2.2 Interest   2.1 Interest Holder   2.5 Miles   Preamble
Notices   4.7 Party   Preamble Product   Recitals Revenue   1.4 Third Amendment
  Preamble

 

 -ii- 

 

 

Article 2

GRANT AND OTHER RIGHTS

 

2.1Extension of Term. Miles shall provide the Services and additional Services
through December 31, 2017 (the “Term”), unless the Agreement is terminated as
per its terms.

 

2.2Consideration for Services.

 

2.2.1Within fifteen (15) business days of the execution of this Third Amendment,
Miles shall be paid $107,805 and be issued 1,875 shares of the Company’s common
stock.

 

2.2.2The Company hereby agrees to grant Miles the right to receive, pro rata,
1.25% of the Net Profit generated from the Product from the Effective Date (the
“Interest”). In the event of a Divestiture, Miles shall receive 1.25% of the net
proceeds of such sale, pro rata, and in the form of such net proceeds, after the
deduction of Product Expenses not previously deducted. In the event that the
Company is sold, then the Company shall engage an independent financial or
accounting firm to determine the fair value of the Company which is directly
attributable to the Product (“Fair Market Value”) and Miles shall receive 1.25%
of such amount after the deduction of all expenses and costs related to such
sale. Upon receipt of the payment described in this Section 2.2, the Interest
shall be deemed either extinguished or transferred or sold back to the Company,
at the Company’s direction, and have no further legal effect and Miles shall
have no rights with respect to such Interest.

 

2.2.3Subject to the terms of this Agreement, the Company agrees to pay Miles
$17,000 per calendar quarter during 2017. The payment for the first calendar
quarter of 2017 shall be made by the Company to Miles no later than fifteen (15)
business days after the execution of this Third Amendment. The $17,000 payments
for the second, third and fourth calendar quarters of 2017 shall be made by the
Company to Miles no later than fifteen (15) business days after the start of
each respective calendar quarter.

 

2.2.4The Company shall grant Miles warrants (the “Warrants”) to purchase 45,000
shares of the Company’s common stock (the “Common Stock”) (with each share of
Common Stock, a “Share”). All of the Warrants shall have an exercise price of
$10.00, which shall be equal to or greater than the fair market value of a Share
of Common Stock on the date of their grant. All of the Warrants shall be
exercisable for cash. All of the Warrants shall contain standard adjustment
provisions with respect to stock splits, recapitalizations, change of control
and fundamental transactions but shall not contain any anti-dilution or price
protection. All of the Warrants shall have a three-year life from their date of
grant. Notwithstanding the foregoing, in the event that Miles is terminated by
the Company for Cause pursuant to Article IV of this Third Amendment, then all
of the Warrants not previously exercised shall expire on the day of such
termination. All of the Warrants shall fully vest on their grant date. None of
the Warrants are transferable except that in the event of Miles’s death the
Warrants shall be transferrable to Miles’s estate.

 

All of the Warrants shall be in such form as the Form of Notice of Warrant Grant
attached as Exhibit A hereto, which Warrants may be exercised, where applicable,
pursuant to the Form of Notice of Exercise of Warrant attached as Exhibit B
hereto.

 

 -iii- 

 

 

Upon the exercise of such Warrants, the fair market value per Share of Common
Stock shall be equal to the closing price of the Shares of Common Stock of the
Company on the day prior to such exercise. Exercise of these Warrants shall
occur by Miles’s: (i) surrendering the exercised Warrants at the principal
office of the Company together with a properly completed and signed Notice of
Exercise of Warrant (as per Exhibit B hereto), and (ii) providing via email a
readable .pdf or scan of all of the documentation set forth in (i) to the email
addresses of the Chief Executive Officer, Chief Financial Officer and Controller
(if the Company has a Controller at such time) of the Company at the time of
such surrender (the current applicable email addresses being:
rcrystal@opiant.com and kpollack@opiant.com).

 

2.3Buyback Right. Notwithstanding any other provisions of this Agreement, from
the Effective Date until four (4) years from the Effective Date the Company
shall have the right to buyback the Product Interest or any portion of the
Product Interest by providing written or electronic notice to Miles. Any such
notice shall include the percentage amount of the Product Interest to be bought
back by the Company, and such notice shall also include the dollar amount that
equals the percentage amount of the Product Interest to be bought back by the
Company based on a rate of 1.25% of Product Interest being equal to one hundred
eighty seven thousand five hundred dollars ($187,500) (the “Product Buyback
Amount”). In the event that such notice is provided within two and one half (2½)
years of the Effective Date, then the Company shall pay Miles two (2) times the
Product Buyback Amount within ten (10) business days of providing such notice.
In the event that such notice is provided after two and one half (2½) years from
the Effective Date and no later than four (4) years from the Effective Date,
then the Company shall pay Miles three and one half (3½) times the Product
Buyback Amount within ten (10) business days of providing such notice. Upon the
Company’s paying to Miles the Product Buyback Amount with respect to the Product
Interest or any portion of the Product Interest, such Product Interest or
portion of the Product Interest, as appropriate, shall be deemed either
extinguished or transferred or sold back to the Company, at the Company’s
direction, and have no further legal effect and Miles shall have no rights with
respect to such amount of Interest bought back by the Company.

 

2.4Third Party Agreements. Miles agrees that the Company and its successors and
assigns may freely enter into any Third Party Agreement without the prior
written consent of Miles.  Further, Miles agrees and covenants for the benefit
of the Company and its successors and assigns, and any Third Party that enters
into a Third Party Agreement and its successors and assigns, and each of their
respective shareholders, directors, officers and employees (each, an “Interest
Holder”) that (a) it shall under no circumstances seek payment or other
compensation for any amount due hereunder from any party other than the Company
and its successors and assigns, including with respect to any Third Party
Agreement and (b) that such Interest Holders shall be express Third Party
beneficiaries of Miles’s covenants in this Section 2.4 and may enforce the
provisions hereof and that the foregoing is a material inducement of such Third
Parties to enter into any Third Party Agreement, if any.  In consideration of
Miles agreeing to the consent granted in this Section 2.4, Company agrees and
covenants for the benefit of Miles that in the event that the Company sells a
portion of its Revenue stream to a Third Party, Miles’s original interest in Net
Profit shall be adjusted upward to “equally offset” any reduction in the
original interest that would be the result of such sale of the Revenue stream
from which Miles would not receive anything.  For example, if ten percent of
Revenue stream is sold and the original share of Miles of Net Profit was 1.25%,
then Miles’s share of the Net Profit shall be adjusted by ten percent to 1.375%
of Net Profit.

 

 -iv- 

 

 

Article 3
FINANCIAL PROVISIONS

 

3.1Net Profit Audit. The Company shall provide Miles with an annual audit of Net
Profits (the “Audit”), which Audit shall be completed after the end of each
calendar year.  Notwithstanding the foregoing, this Section 3.1 shall not be
applicable until the Product generates Net Profit from which amounts would be
due to Miles.

 

3.2Product Status Update. After the end of each quarter of the calendar year,
the Company shall provide Miles with a written or electronic update with respect
to the status of the Product.

 

3.3Net Profit Distribution. After the end of each of the first three quarters of
the calendar year, the Company shall distribute to Miles eighty percent (80%) of
such calendar quarter’s Net Profits represented by the Interest, which amount
shall be estimated in good faith by the Company. Upon the completion of the
Audit for such calendar year, the Company shall distribute to Miles the Net
Profits represented by the Interest, for the fourth quarter of the calendar
year. In the event that the Audit for such calendar year determines the Net
Profits represented by the Interest, for the first three quarters of the
calendar year (the “Audited NP”) to be greater than the estimated Net Profits
represented by the Interest, actually paid to Miles for the first three calendar
quarters (the “Estimated NP”), then the Company shall distribute to Miles the
difference between the Audited NP and the Estimated NP. In the event that the
Audit for such calendar year determines the Audited NP to be less than the
Estimated NP, then the Company shall deduct the difference between the Estimated
NP and the Audited NP from the distribution for the fourth quarter of such
calendar year and, if required, each following distribution until such amount is
fully deducted.

 

Article 4
ADDITIONAL PROVISIONS

 

4.1All compensation granted to Miles herein shall be in addition to compensation
previously granted by the Company to Miles. No other compensation shall be owed
or due to Miles unless set forth in this Third Amendment or in the Agreement.

 

4.2Notwithstanding anything herein to the contrary, during the Term, the Company
may terminate this Agreement at any time for Cause (as hereinafter defined). In
such an event Miles shall be deemed effectively terminated as of the time of
delivery of such notice. For the avoidance of doubt, there will be no severance
pay or other special payment upon such termination by the Company for Cause and
the Company shall not be obligated to provide any further compensation to Miles,
except that Miles shall be entitled to all such options and warrants held by
Miles that have vested. For purposes of this Agreement, “Cause” means:
termination based upon Miles’s (i) willful breach or willful neglect of his
duties and responsibilities; (ii) conviction of or a plea of no contest with
respect to a felony occurring on or after the execution of this Agreement; (iii)
material breach of this Agreement; (iv) acts of fraud, dishonesty,
misappropriation, or embezzlement; (v) willful failure to comply with the Board
of Directors of the Company’s reasonable orders or directives consistent with
Miles’s position; or (vi) becoming disqualified or prohibited by law from
serving as Senior Advisor of the Company; provided, however, that in the case of
any act or failure to act described in clauses (i), (iii), or (v) above, such
act or failure to act will not constitute Cause if, within ten (10) days after
notice of such act or failure to act is given to Miles by the Company, Miles has
corrected such act or failure to act (if it is capable of correction).

 

 -v- 

 

 

4.3This Third Amendment, together with any other documents incorporated herein
by reference, including the Agreement, and related exhibits and schedules,
constitutes the sole and entire agreement of the Parties with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter.

 

4.4The Agreement, as amended by this Third Agreement, may only be amended,
modified, or supplemented by an agreement in writing signed by each Party to the
Agreement or, in the case of waiver, by the Party or Parties waiving compliance.

 

4.5This Third Amendment shall be governed by and construed in accordance with
the internal Laws of the State of California without giving effect to any choice
or conflict of Law provision or rule. Each Party irrevocably submits to the
exclusive jurisdiction and venue of the federal and state courts located in
California in any legal suit, action or proceeding arising out of or based upon
this Third Amendment or the Services and/or compensation provided hereunder.

 

4.6If any term or provision of this Third Amendment is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Third
Amendment or invalidate or render unenforceable such term or provision in any
other jurisdiction.

 

4.7This Third Amendment may be executed in multiple counterparts and by
facsimile signature or by email of a PDF document, each of which shall be deemed
an original and all of which together shall constitute one instrument.

 

4.8All notices, requests, demands and other communications (collectively,
“Notices”) given pursuant to this Agreement shall be electronic or in writing,
and shall be delivered by email or by personal service, courier, facsimile
transmission or by United States first class, registered or certified mail,
postage prepaid, addressed to the Party at the address set forth below.  Any
Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the fifth day following deposit in the United States mails.  Any
Party may from time to time change its address for further Notices hereunder by
giving notice to the other Party in the manner prescribed in this Section.
Notwithstanding the foregoing, the Company may send the information set forth in
Sections 3.1 and 3.2 via email.

 

For Company with a copy to:    

Opiant Pharmaceuticals, Inc.

401 Wilshire Blvd., 12th Floor

Santa Monica, CA 90401

Attention: Roger Crystal

Email: rcrystal@opiant.com

DLA Piper LLP

One Liberty Place

1650 Market Street, Suite 4900

Attention: Fahd M.T. Riaz

Email: Fahd.Riaz@dlapiper.com

 

For Miles:

      Brad Miles   117 Sandcherry Court   Pickering, Ontario Canada L1V 6V8     
Email: bmiles@opiant.com or
mb.miles@sympatico.ca  

 

 -vi- 

 

 

IN WITNESS WHEREOF, duly authorized representatives of the Parties have executed
this Third Amendment as of the Effective Date.

 

OPIANT PHARMACEUTICALS, INC.   BRAD MILES         By: /s/ Kevin Pollack   By:
/s/ Brad Miles Name: Kevin Pollack   Title: Senior Advisor Title: CFO      

 

 -vii- 

 

 

EXHIBIT A

 

OPIANT PHARMACEUTICALS, INC.

401 Wilshire Blvd., 12th Floor

Santa Monica, CA 90401

 

Form of Notice of Warrant Grant

 

Dear Brad Miles,

 

Pursuant to the Third Amendment to the Senior Advisor Agreement by and between
you and Opiant Pharmaceuticals, Inc. (the “Company”), dated January 22, 2013 and
amended on February 24, 2015, March 19, 2015 and March 13, 2017 (the “Third
Amendment”) (collectively, the “Agreement”), the Company has granted you
warrants (the “Warrants”) to purchase common stock of the Company (the “Common
Stock”) (with each share of Common Stock, a “Share”) as follows:

 



Board Approval Date: March 11, 2017     Date of Grant: March __, 2017    
Exercise Price per Share: US$10.00, which shall be equal to or greater than the
fair market value of a Share of Common Stock on the Date of Grant.     Total
Number of Shares Granted: 45,000     Method of Exercise: Cash exercise    
Expiration Date: March  [   ], 2020     Termination Period: Except as otherwise
provided below, these Warrants may be exercised for a period of three (3) years
from the Date of Grant.  You are responsible for keeping track of these exercise
periods.  The Company will not provide further notice of such periods.      
Notwithstanding the foregoing, in the event that you are terminated by the
Company for Cause pursuant to Article IV of the Third Amendment, then the
Warrants shall expire on the day of such termination.       Transferability: The
Warrants are not transferable except that in the event of your death the
Warrants shall be transferrable to your estate.     Restriction on Exercise:
Your ability to exercise these Warrants is contingent on your and your officers,
agents, and representatives keeping confidential information shared with you and
your officers, agents, and representatives confidential and complying with all
applicable laws and regulations.     Vesting: 100% on March __, 2017

 

 -viii- 

 

 

These Warrants may only be exercised for cash.

 

Following receipt by the Company of evidence and/or an indemnity from you to the
Company in a form reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of these Warrants or any certificates for representing
the Shares underlying these Warrants and, in the event of mutilation, following
the surrender and cancellation of such Warrants or stock certificate, the
Company shall make and deliver replacement Warrants or stock certificate of like
tenor and dated as of such cancellation, in lieu of these Warrants or stock
certificate, without any charge therefor.  Any such replacement Warrants or
stock certificates shall be subject to the same terms, conditions, and
restrictions as these Warrants and any Shares underlying these Warrants.
Proportionate adjustments shall automatically be made to both the Exercise Price
and number of these Warrants in the event of a stock split, recapitalization,
change of control and fundamental transaction. Upon the exercise of these
Warrants, the fair market value per Share shall be equal to the closing price of
the Shares on the day prior to such exercise.

 

Exercise of these Warrants shall occur by your: (i) surrendering the exercised
Warrants at the principal office of the Company together with a properly
completed and signed Notice of Exercise of Warrant (as per Exhibit B), and (ii)
providing via email a readable .pdf or scan of all of the documentation set
forth in (i) to the email addresses of the Chief Executive Officer, Chief
Financial Officer and Controller (if the Company has a Controller at such time)
of the Company at the time of such surrender (the current applicable email
addresses being: rcrystal@opiant.com and kpollack@opiant.com).

 

If only a portion of the Warrants are exercised as of a particular date, the
number of Shares issued shall be rounded down to the nearest whole share.
However, the number of Shares issued is rounded up to 100% on the final exercise
date with respect to the Warrants.

 

These Warrants may be delivered to you electronically with a scanned signature,
in which case they shall have the same effect and force as if they had been
delivered in original signed form.

 

You shall not have any of the rights of a stockholder with respect to the Shares
of Common Stock until such Shares have been issued to you upon the due exercise
of the Warrants. No adjustment will be made for dividends or distributions or
other rights for which the record date is prior to the date such Shares are
issued.

 

This Notice may be amended from time to time by the Company in its discretion;
provided, however, that this Notice may not be modified in a manner that would
have a materially adverse effect on the Warrants or Shares as determined in the
discretion of the Company except as provided in a written document signed by you
and the Company.

 

This Notice and the Warrants granted hereunder are intended to comply with, or
otherwise be exempt from, Section 409A of the Code. This Notice and the Warrants
shall be administered, interpreted and construed in a manner consistent with
this intent. Nothing in this Notice shall be construed as including any feature
for the deferral of compensation other than the deferral of recognition of
income until the exercise of the Warrants. Should any provision of this Notice
be found not to comply with, or otherwise be exempt from, the provisions of
Section 409A of the Code, it may be modified and given effect, in the sole
discretion of the Company and without requiring your consent, in such manner as
the Company determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A of the Code. The foregoing, however,
shall not be construed as a guarantee or warranty by the Company of any
particular tax effect to you.

 

 -ix- 

 

 

Notwithstanding the foregoing, if at any time the Company determines that the
delivery of Shares under this Notice is or may be unlawful under the laws of any
applicable jurisdiction, or federal, state or foreign securities laws, the right
to exercise the Warrants or receive Shares pursuant to the Warrants shall be
suspended until the Company determines that such delivery is lawful. If at any
time the Company determines that the delivery of Shares is or may violate the
rules of the national securities exchange on which the shares are then listed
for trade, the right to exercise the Warrants or receive Shares pursuant to the
Warrants shall be suspended until the Company determines that such exercise or
delivery would not violate such rules.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree to the terms of these Warrants.

 

    OPIANT PHARMACEUTICALS, INC.                 Kevin Pollack, Chief Financial
Officer

 

 -x- 

 

 

EXHIBIT B

 

Form of Notice of Exercise of Warrant

 

Ladies and Gentlemen:

 

This letter constitutes an unconditional and irrevocable notice that I hereby
exercise the warrant(s) granted to me by Opiant Pharmaceuticals, Inc., a Nevada
corporation (the “Company”) on _______________ at a fair market value of US$
______ per share. Pursuant to the terms of such warrant(s), I wish to purchase
_______________ shares of the common stock covered by such warrant(s) at the
exercise price(s) of US$ ______ per share via cash exercise, for a total
aggregate purchase price of US$_______________, which I agree to promptly
provide to the Company.

 

These shares should be delivered as follows:

 

Name:       Address:                       Tax ID #:  

 

I represent that I will not dispose of such shares in any manner that would
involve a violation of applicable securities laws.

 

 

Dated:       By:                   Name:    

 

 -xi- 

